Citation Nr: 0013304	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-06 819A	)	DATE
	)
	)



THE ISSUE

Whether the March 1988 decision of the Board of Veterans' 
Appeals (Board) denying the claim of entitlement to service 
connection for a psychiatric disorder should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE). 



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946. 

This matter arises as an exercise of the Board's original 
jurisdiction under Public Law No. 105-111, 111 Stat. 2271 (21 
November 1997) (codified at 38 U.S.C.A. §7111 (West Supp. 
1999) and 64 Fed. Reg. 2134 (1999) (codified at 38 C.F.R. 
Part 20, Subpart O (1999)) pursuant to the veteran's February 
1997 motion alleging CUE in the March 1988 Board decision 
which denied entitlement to service connection for a 
psychiatric disorder.  

On 21 November 1997, the U.S. Congress enacted Public Law No. 
105-111, Stat. 2271, with amendments codified at 38 U.S.C.A. 
§ 7111 (West Supp. 1999) that permit challenges to Board 
decisions on the grounds of CUE and apply to claims pending 
on that date.  VAOPGCPREC 1-98.  The Board's Rules of 
Practice were amended to implement the new law, and the final 
rules pertaining to revision of the Board's decisions on the 
grounds of CUE were published in the Federal Register in 
January 1999 and became effective on 12 February 1999.  64 
Fed. Reg. 2134 (1999) (codified at 38 C.F.R. Part 20, Subpart 
O (1999)).  The Board mailed a copy of these rules to the 
veteran as an attachment to a May 1999 letter.

The allegations of CUE in the March 1988 Board decision are 
addressed as a separate matter in this decision under Docket 
No. 98-06 819A pursuant to Chairman's Memorandum No. 01-99-12 
(26 March 1999), which provides in paragraph 3(d) that the 
issue of whether a prior Board decision involves CUE will be 
addressed in a decision separate from decisions on other 
issues, and paragraph 4(d) that cases before the Board for 
review of a prior Board decision for CUE under 38 U.S.C.A. 
§ 7111 must always be assigned a separate docket number.  See         
64 Fed. Reg. 7090 (1999) (codified at 38 C.F.R. § 
20.1405(a)(1) (1999)).         




FINDINGS OF FACT

1.  By decision of the Board in March 1988, the issue of 
entitlement to service connection for a psychiatric disorder 
was denied.

2.  The March 1988 Board decision was reasonably supported by 
the evidence then of record and the denial was not an error 
about which reasonable minds could not differ as to the issue 
under consideration.


CONCLUSION OF LAW

The March 1988 Board decision denying entitlement to service 
connection for a psychiatric disorder was not clearly and 
unmistakably erroneous.  Public Law No. 105-111, 111 Stat. 
2271 (21 November 1997) (codified at 38 U.S.C.A. § 7111 (West 
Supp. 1999)); 64 Fed. Reg. 2134 (1999) (codified at 38 C.F.R. 
Part 20, Subpart O (1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, a decision by the Board is subject 
to revision on the grounds of CUE.  If evidence establishes 
the error, the prior decision shall be reversed or revised.  
Public Law No. 105-111, 111 Stat. 2271 (21 November 1997) 
(codified at 38 U.S.C.A. § 7111(a) (West Supp. 1999)).  
Review to determine whether CUE exists in a final Board 
decision may be initiated by a party to that decision.  
Public Law No. 105-111, 111 Stat. 2271 (21 November 1997) 
(codified at 38 U.S.C.A. §§ 501(a) and 7111) (West Supp. 
1999)); 64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1400(a) (1999)).  In implementing 38 U.S.C.A. § 7111 
(West Supp. 1999), the U.S. Congress intended the VA to 
follow the established case law defining CUE found primarily 
in the precedent decisions of the Court.  64 Fed. Reg. 2134, 
2137 (1999).  See Russell v. Principi, 3 Vet. App. 310 
(1992); Fugo v. Brown, 6 Vet. App. 40 (1993); Crippen v. 
Brown, 9 Vet. App. 412 (1996); Berger v. Brown, 10 Vet. App. 
166 (1997).   

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  64 
Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(a) (1999)).    

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(b)(1) (1999)).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  64 Fed. Reg. 2134, 2139 (1999) 
(codified at 38 C.F.R. § 20.1403(c) (1999)).  Examples of 
situations that are not CUE are a changed diagnosis (a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision), the VA's failure to fulfill 
the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(d) (1999)).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(e) (1999)).  

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  64 Fed Reg. 2134, 2139 (1999) (codified at 
38 C.F.R. § 20.1404(b) (1999)).  No new evidence will be 
considered in connection with the disposition of a motion for 
revision of a Board decision based on CUE.  64 Fed. Reg. 
2134, 2140 (1999) (codified at 38 C.F.R. § 20.1405(b) 
(1999)).    

With regard to the March 1988 Board decision which denied 
entitlement to service connection for a psychiatric disorder, 
the veteran primarily asserts that such decision involved CUE 
in that the Board did not give adequate weight to the medical 
report of Dr. Paul L. Adams of June 29, 1987.  It was noted 
that Dr. Adams is a psychiatrist who rendered a specific 
opinion regarding the veteran's situation.  Dr. Adams' 
opinion was compared to the VA physician who signed off on 
the March 1988 Board decision.  It is contended that the VA 
physician's opinion should not have been accorded as much 
probative weight as Dr. Adams' opinion.  The veteran has also 
submitted several additional medical statements from other 
physicians, subsequent to the Board's March 1988 decision, 
which support his claim for service connection for a 
psychiatric disorder and affirm the June 1987 opinion of Dr. 
Adams.

With regard to the instant CUE claim, the veteran's sole 
contention is that the factual record in March 1988 supported 
the grant of service connection for a psychiatric disorder.  
In the case of Damrel v. Brown, 6 Vet. App. 242 (1994), the 
Court held that the argument that the RO misevaluated the 
evidence available to it at the time of the determination at 
issue (reweighing of evidence) is not the type of 
administrative error reversible under 38 C.F.R. § 3.105(a).  
Likewise, a disagreement as to how the facts were weighed or 
evaluated, has been specifically set-forth as a type of 
allegation that will not lead to a valid claim of CUE in a 
Board decision.  See 64 Fed. Reg. 2134, 2139 (1999) (codified 
at 38 C.F.R. § 20.1403(d) (1999)).  The fact that the veteran 
has submitted several recent medical opinions (which post 
date the Board decision) is immaterial to the Board's 
analysis.  The law on this point is clear, review for CUE in 
a prior Board decision must be based on the record and the 
law that existed when that decision was made.  64 Fed. Reg. 
2134, 2139 (1999) (codified at 38 C.F.R. § 20.1403(b)(1) 
(1999)).  Under the circumstances, the Board concludes that 
the veteran has failed to reasonably raise a viable claim of 
CUE in the March 1988 Board decision.


ORDER

The motion to revise or reverse the March 1988 Board decision 
denying entitlement to service connection for a psychiatric 
disorder on the grounds of clear and unmistakable error is 
denied.


		
	JEFFREY A. PISARO
Acting Member, Board of Veterans' Appeals


 


